DETAILED ACTION
Acknowledgements
The amendment filed 10/21/2022 is acknowledged.
Claims 1, 3, 6-13, and 16-20 are pending.
Claims 1, 3, 6-13, and 16-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 has been amended to “a memory storing computer readable instructions…”. However, this addition is not underlined, and the amendment therefore fails to comply with 37 CFR 1.121(c)(2). Correction is required.
Similarly, claim 20 has been amended to “wherein the use-based transfer merchant code comprises one of a global merchant identifier or a proprietary merchant code ...”  .  However, the additional is not underlined and deletion is not strike-through.  Therefore, the amendment fails to comply with 37 CFR 1.121(c)(2). Correction is required.


Response to Amendment/Arguments
Claims 1, 3, 6-13, and 16-20 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is the Applicant’s position that “The Claims are Patent Eligible Because They Recite a Technical Solution for Substituting Credit Cards for a Singular Transaction in Real-Time.” and “They are Inextricably Tied to Computer Technology.” The Examiner respectfully disagrees.
The claim(s) recite(s) payment transaction.  Specifically, the claims recite “obtaining location data…; estimating a position…based on the location data; determining a brick and mortar merchant associated with the position,…; receiving a transaction amount for a purchase transaction…; initiating a first transaction based on the transaction amount…; receiving the merchant code…; identifying a set of payment options…; selecting a payment option…; completing the first transaction…; generating a use-based transfer merchant code based on the merchant code,…; generating transfer transaction information based on the use-based transfer merchant code and the transaction amount…; initiating a second transaction…; completing the second transaction…”, which is “Commercial Interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting payment transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
The Applicant’ argument of the claims “cannot be performed in the human mind” is moot because the abstract idea of the claims is “certain methods of organizing human activity”. 
With respect to “the claims… tied to computer technology”, the claims is directed to payment transaction which is a business process.  The technology in the claim merely represents an automation and/or implementation of the process.  Therefore, the claims are directed to an abstract idea.
 
It is also the Applicant’s position that “The Claims Recite a Practical Application of an Invoicing Processing System”. The Examiner respectfully disagrees.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, and non-transitory computer storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting payment transaction including obtaining location data, estimating a position based on the location data, determining a merchant at the position, receiving a transaction amount between a payment option curation account and the merchant, initiating a first transaction based on the transaction amount, receiving a merchant code, identifying payment options, selecting a payment option, completing the first transaction between the payment option curation account and the merchant, generating a transaction code based on the received merchant code, generating a transaction information based on the transaction code and transaction amount, initiating and completing a second transaction between the selected payment option and the payment option curation account based on the transaction information.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

The applicant further argues that “The Claims Set Forth An Ordered Combination That Is Non-Conventional or a Non-Generic Arrangement Of Elements”. The Examiner respectfully disagrees.
The additional elements of using processors, and non-transitory computer storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment transaction. “obtaining location data…; estimating a position…based on the location data; determining a brick and mortar merchant associated with the position,…; receiving a transaction amount for a purchase transaction…; initiating a first transaction based on the transaction amount…; receiving the merchant code…; identifying a set of payment options…; selecting a payment option…; completing the first transaction…; generating a use-based transfer merchant code based on the merchant code,…; generating transfer transaction information based on the use-based transfer merchant code and the transaction amount…; initiating a second transaction…; completing the second transaction…”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).
Applicant’s argument requirement of evidence under Berkheimer, examiner notes based on the office new guideline Step 2B only be considered when examiner had previously concluded under revised step 2A that an additional element was insignificant extra-solution activity. However, this is not the case in the rejection. Therefore, arguments to Berkheimer are moot. With respect to BOSCOM, examiner notes that the rejection is based on Alice Corporation Pty. Ltd. v. CLS Bank International. Therefore, arguments are moot with respect to BOSCOM.  

Therefore, the rejection is maintained.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejection.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1, 3 and 6-12 are directed to a system, claims 13 and 16 are directed to a method, and claims 17-20 are directed to a CRM.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) payment transaction.  Specifically, the claims recite “obtaining location data…; estimating a position…based on the location data; determining a brick and mortar merchant associated with the position,…; receiving a transaction amount for a purchase transaction…; initiating a first transaction based on the transaction amount…; receiving the merchant code…; identifying a set of payment options…; selecting a payment option…; completing the first transaction…; generating a use-based transfer merchant code based on the merchant code,…; generating transfer transaction information based on the use-based transfer merchant code and the transaction amount…; initiating a second transaction…; completing the second transaction…”, which is “Commercial Interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting payment transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, and non-transitory computer storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting payment transaction including obtaining location data, estimating a position based on the location data, determining a merchant at the position, receiving a transaction amount between a payment option curation account and the merchant, initiating a first transaction based on the transaction amount, receiving a merchant code, identifying payment options, selecting a payment option, completing the first transaction between the payment option curation account and the merchant, generating a transaction code based on the received merchant code, generating a transaction information based on the transaction code and transaction amount, initiating and completing a second transaction between the selected payment option and the payment option curation account based on the transaction information.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1, 3, 6-12 and 17-20 are system and CRM claims that are used to perform the method claims 13 and 16 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve payment transaction including obtaining location data, estimating a position based on the location data, determining a merchant at the position, receiving a transaction amount between a payment option curation account and the merchant, initiating a first transaction based on the transaction amount, receiving a merchant code, identifying payment options, selecting a payment option, completing the first transaction between the payment option curation account and the merchant, generating a transaction code based on the received merchant code, generating a transaction information based on the transaction code and transaction amount, initiating and completing a second transaction between the selected payment option and the payment option curation account based on the transaction information.  This only uses the processor or computer system to automate or implement the abstract idea of performing payment transaction.  Dependent claims 3 and 16 describe purchase transaction.  Dependent claim 6 describes identifier.  Dependent claims 7 and 11 describe payment options.  Dependent claims 8 and 20 describe use-based transfer merchant code.  Dependent claim 9-10 describes optimization algorithm.  Dependent claim 12 describes completion of the second transaction.  Dependent claim 18 describes generating a list of preferred credit card account to use by analyzing the purchase transaction.  Dependent claim 19 describes identifying a payment option.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing a payment transaction including obtaining location data, estimating a position based on the location data, determining a merchant at the position, receiving a transaction amount between a payment option curation account and the merchant, initiating a first transaction based on the transaction amount, receiving a merchant code, identifying payment options, selecting a payment option, completing the first transaction between the payment option curation account and the merchant, generating a transaction code based on the received merchant code, generating a transaction information based on the transaction code and transaction amount, initiating and completing a second transaction between the selected payment option and the payment option curation account based on the transaction information.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processor and non-transitory computer readable storage medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claims 1, 13 and 17 recite “complete the first transaction between the payment option curation account and the brick and mortar merchant via the payment network processor,” and “complete the second transaction between the payment option curation account and the selected payment option via the payment option curation network processor,” However, the first transaction is the payment option curation card pays to the merchant and the second transaction is the payment option card pays to the payment option curation account.  Therefore, This renders claims 1, 13 and 17 indefinite because it is unclear if the first transaction is processed by the payment option curation network processor or the payment network processor.  .  
Dependent claims 3, 6-12, 16 and 18-20 are also rejected as each depends from claims 1, 13 and 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US9367834B2 (“Morgan et al.”) in view of US Grant Publication US8676708B1 (“Honey”), and in further view of US Grant Publication US8706557B2 (“Tavares”) and US10296901B1 (“Zarakas et al.”). 

Regarding claim 1, 13 and 17, Morgan et al. teaches:
a computing device processor; and (col 2 ln 4-22)
a memory storing computer readable instructions that, when executed by the computing device processor, enables the payment option curation system to: (col 2 ln 4-22)
receive a transaction amount for a purchase transaction between a payment option curation account and the brick and mortar merchant, the payment option curation account associated with a payment option curation card issued by a payment option curation network processor, (col 2 ln 4-22, col 7 ln 29-35; claim 1)
initiate a first transaction based on the transaction amount by using an identifier associated with the payment option curation account that is issued by a payment network processor, the identifier being associated with at least one other payment option, (Figs. 4-5; col 2 ln 4-22, col 7 ln 29-35, col 8 ln 11-28)
identify a set of payment options associated with the payment option curation account, (Fig. 2; col 2 ln 4-22, col 7 ln 36-41, col 8 ln 11-20; claim 1)
select a payment option from the set of payment options by using an optimization algorithm and the merchant code to identify a selected payment option, (Fig. 4; col 2 ln 4-22, col 11 ln 4 – col 12 ln 62; claim 1)
complete the first transaction between the payment option curation account and the brick and mortar merchant via the payment network processor, (col 2 ln 4-22)
wherein the first transaction is payable by the payment network processor (Fig. 1 items 102 and 104; ln 62-64)

Morgan et al. does not disclose explicitly: 
obtaining location data from a global positioning component of a computing device,
estimating a position of the global positioning component based on the location data, 
determining a brick and mortar merchant associated with the position, the brick and mortar merchant having an electronic point of sale terminal and being associated with a merchant code, 
receive the merchant code from the payment network processor, 
generate a use-based transfer merchant code based on the merchant code, the use-based transfer merchant code available for a single use with a specific transaction,
generate transfer transaction information based on the use-based transfer merchant code and the transaction amount to enable real-time rewards optimization,
initiate a second transaction between the payment option curation account and the selected payment option based on the transfer transaction information, and 
complete the second transaction between the payment option curation account and the selected payment option via the payment option curation network processor, wherein the second transaction is payable by a consumer associated with the selected payment option via the payment option curation network processor.
However, Honey discloses:
initiate a second transaction between the payment option curation account and the selected payment option based on the transfer transaction information, and (abs; col 16 ln 8-19)
complete the second transaction between the payment option curation account and the selected payment option via the payment option curation network processor, wherein the second transaction is payable by a consumer associated with the selected payment option via the payment option curation network processor. (abs; col 16 ln 8-19)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Systems, Methods, and Computer Products for Processing Payments Using a Proxy Card of Morgan et al. by adding the feature of transferring funds to the payment option curation account from selected payment option in accordance with the teaching of Honey. This modification allows Morgan et al.’s users “building an outstanding balance on the credit card account;.” (Honey, Abs) in addition to reduce the risk of issuer of the payment option curation account.
	
Morgan et al. and Honey do not disclose explicitly:
obtaining location data from a global positioning component of a computing device,
estimating a position of the global positioning component based on the location data, 
determining a brick and mortar merchant associated with the position, the brick and mortar merchant having an electronic point of sale terminal and being associated with a merchant code,
receive the merchant code from the payment network processor, 
generate a use-based transfer merchant code based on the merchant code, the use-based transfer merchant code available for a single use with a specific transaction,
generate transfer transaction information based on the use-based transfer merchant code and the transaction amount to enable real-time rewards optimization,
	However, Tavares discloses:
obtaining location data from a global positioning component of a computing device, (col 5 ln 13-19)
estimating a position of the global positioning component based on the location data, (col 8 ln 58-62)
determining a brick and mortar merchant associated with the position, the brick and mortar merchant having an electronic point of sale terminal and being associated with a merchant code, (col 10 ln 6-12; col 30 ln 65 – col 31 ln 3, col 34 ln 5-7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Morgan et al., and Honey by adding a feature of location based merchant auto discovery in accordance with the teaching of Tavares. This modification enables the combined system to discover a merchant based on the location.  The merchant information helps the combined system to determine a payment option that will maximize reward. 

	Morgan et al., Honey and Tavares do not disclose explicitly:
receive the merchant code from the payment network processor, 
generate a use-based transfer merchant code based on the merchant code, the use-based transfer merchant code available for a single use with a specific transaction,
generate transfer transaction information based on the use-based transfer merchant code and the transaction amount to enable real-time rewards optimization,
However, Zarakas et al. discloses:
receive the merchant code from the payment network processor, (col 1 ln 23-25)
generate a use-based transfer merchant code based on the merchant code, the use-based transfer merchant code available for a single use with a specific transaction, (Fig. 4  item 420; col 3 ln 15-18, col 4 ln 23-24)
generate transfer transaction information based on the use-based transfer merchant code and the transaction amount to enable real-time rewards optimization, (col 3 ln 15-18)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Morgan et al., Honey and Tavares by adding a feature of generating a single use transaction code based on merchant code in accordance with the teaching of Zarakas et al.. This modification provides linkage between the two transactions with the transaction merchant code.  It also improves the transaction security by having the transaction merchant code valid for a single transaction. 

Regarding claims 3 and 16, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Morgan et al. further discloses:
wherein the purchase transaction comprises one of a credit card swipe, a credit card tap, a reading of a credit card chip, a near-field communication (NFC) chip, or a digital wallet. (Fig. 1 items 102 and 112; col 7 ln 29-35; col 10 ln 51 – col 11 ln 3)

Regarding claim 6, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above.  Tavares discloses:
wherein the identifier is a primary account number (PAN). (col 17 ln 51-54)

Regarding claim 7, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Morgan et al. further discloses:
wherein individual payment options of the set of payment options comprises a credit card number and an identifier associated with a third-party, the individual payment options being issued by a banking institution. (col 11 ln 4-12)

Regarding claim 9, Morgan et al. discloses an optimization algorithm to identify the selected payment option (Fig. 6A items S602, S604 and S606; col 14 ln 27-42).  
Morgan et al., Honey, Tavares and Zarakas et al. fail to expressly disclose wherein the optimization algorithm uses machine learning to identify the selected payment option. 
However, the machine learning is only found in the non-functional descriptive material and is not functionally involved in the steps recited.  The step of selecting payment option would be performed the same regardless of the descriptive material since none of the steps explicitly interact therewith  Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of the filling date of the invention to use any type of optimization algorithm (to select payment option because the “type of optimization algorithm” (machine learning) used is merely non functional descriptive material and the machine learning is not functionally involved in the step of selecting a payment option.  Therefore, it would be obvious to one having ordinary skill in the art to use any type of algorithm to select a payment option.

Regarding claim 10, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Morgan et al. further discloses:
wherein at least a portion of the optimization algorithm is executing on one of the payment option curation card, a blockchain environment, or a server. (Fig. 6A items S602, S604 and S606; col 14 ln 27-42)

Regarding claim 11, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Morgan et al. further discloses:
wherein the set of payment options comprises one of a digital wallet, cryptocurrency wallet, a credit card account, a debit card account. (col 11 ln 4-12)

Regarding claim 12, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Honey further discloses:
wherein completing the second transaction includes one of using a primary account number (PAN) associated with the selected payment option, deducting digital credit from a digital wallet, deducting cryptocurrency from a cryptocurrency wallet, deducting the transaction amount from a checking or savings account. (col 6 ln 3-6; col 16 ln 8-19)
Honey is combined with Morgan et al. herein for similar obviousness reasons and motivation and the same rationale as stated for claim 1.

Regarding claim 19, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Morgan et al. further discloses:
wherein the instructions, when executed by the at least one processor, further enables the computing system to:
identify a payment option that maximizes rewards when used to complete the first transaction. (Fig. 5; col 13 ln 6-23)

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US9367834B2 (“Morgan et al.”) in view of US Grant Publication US8676708B1 (“Honey”), in further view of US Grant Publication US8706557B2 (“Tavares”), US10296901B1 (“Zarakas et al.”) and US Application Publication US20190251590A1 (“Bodington”).

Regarding claims 8 and 20, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Zarakas et al. further discloses:
wherein the use-based transfer merchant code comprises a merchant code (col 3 ln 15-18)
Morgan et al., Honey, Tavares and Zarakas et al. do not explicitly discloses:
where in a merchant code is one of a global merchant identifier or a proprietary merchant code created by the payment option curation network processor. 
	However, Bodington discloses:
where in a merchant code is one of a global merchant identifier or a proprietary merchant code created by the payment option curation network processor. (¶0037)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Morgan et al., Honey, Tavares and Zarakas et al. by utilizing a merchant code which is a global merchant identifier in accordance with the teaching of Bodington. This modification allows combined system to identify merchant precisely.  Hence it helps to facilitate the transaction. (Bodington, ¶0037) 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US9367834B2 (“Morgan et al.”) in view of US Grant Publication US8676708B1 (“Honey”), in further view of US Grant Publication US8706557B2 (“Tavares”), US10296901B1 (“Zarakas et al.”) and US Application Publication US20170193485A1 (“Wu”).

Regarding claim 18, Morgan et al. in view of Honey, in further view of Tavares and Zarakas et al. discloses all the limitations as described above. Morgan et al., Honey, Tavares and Zarakas et al. do not disclose explicitly: 
analyze the purchase transaction to determine categories for anticipated purchases; and
generate a list of preferred credit card accounts for use based on the categories for the anticipated purchases.
However, Wu discloses:
analyze the purchase transaction to determine categories for anticipated purchases; and (abs; ¶0038)
generate a list of preferred credit card accounts for use based on the categories for the anticipated purchases.(Fig. 3 item 304; abs; ¶0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Morgan et al., Honey, Tavares and Zarakas et al.  by adding the feature of generating a list of preferred credit card accounts for use based on the purchase category in accordance with the teaching of Wu. This modification provides a convenient and efficient way to complete a transaction for both consumer and merchant (Wu, ¶¶0004-0005).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685